DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/432,993 filed on 06/06/2019 in which claims 1-9 have been presented for examination in a first action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/06/2019 has been considered and placed of record. An initialed copy is attached herewith.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites: “The power supply control device according to claim 3, wherein the determination unit is configured to estimate the deteriorating state based on whether a ratio of a time, in which a temperature of the battery becomes equal to or lower than a predetermined temperature, to a time from start of use, which is obtained from predetermined battery temperature information, is equal to or smaller than a sixth predetermined value”.  The underlined limitation is indefinite as a third predetermined value…to a fifth predetermined value must be first recited before a sixth predetermined value.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the underlined limitations of, “The power supply control device according to claim 3, wherein the determination unit is configured to estimate the deteriorating state based on whether a ratio of a time, in which a temperature of the battery becomes equal to or lower than a predetermined temperature, to a time from start of use, which is obtained from predetermined battery temperature information, is equal to or smaller than a sixth predetermined value” is indefinite as a third predetermined value…to a fifth predetermined value must be first recited before a sixth predetermined value.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-4,6-9 are objected to but are otherwise allowable subjected to correcting the 112(b) rejection presented in this office action.
The prior art of record either taken alone or in combination does not teach or reasonably suggest, in the claimed combination, “…a determination unit configured to determine whether there is a need to correct a currently estimated full charge capacity when a state of charge of the 
Claims 2-9 would be allowable subjected to the same reasons and conditions.
The closest prior art of record is US 2017/0274794 to TENMYO et al., (TENMYO) in which a battery status estimation device is disclosed. The battery estimation device includes an SOC determination unit for determining whether a charge rate of a battery is estimated based on a full charge capacity or a dischargeable capacity of the battery, a full charge capacity estimation unit for estimating the full charge capacity, a discharge capacity estimation unit for estimating the dischargeable capacity, and a current integrated estimation unit for estimating the charge rate of the battery based on the full charge capacity or the dischargeable capacity. However, TENMYO does not teach, a determination unit configured to determine whether there is a need to correct a currently estimated full charge capacity when a state of charge of the battery is equal to or greater than a first predetermined value at a timing at which a power supply of the vehicle is turned OFF, and transferring a predetermined power from the battery to another battery when the determination unit determines that there is a need to correct the currently estimated full charge capacity; and a capacity estimation unit configured to perform a predetermined full charge capacity estimating process on the battery at a timing at which the power supply of the vehicle is turned ON after power transfer by the power transfer unit or during the power transfer by the power transfer unit.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 24, 2021